
	

113 HRES 296 IH: Expressing the sense of the House of Representatives that before the United States ends its commitment in Afghanistan and United States involvement in the conflict draws to a close, the Nation needs to ensure no one is left behind and all members of the United States Armed Forces are accounted for.
U.S. House of Representatives
2013-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 296
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2013
			Mr. Peters of
			 California submitted the following resolution; which was referred to
			 the Committee on Armed
			 Services
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that before the United States ends its commitment in
		  Afghanistan and United States involvement in the conflict draws to a close, the
		  Nation needs to ensure no one is left behind and all members of the United
		  States Armed Forces are accounted for.
	
	
		Whereas on July 7, 2013, the war in Afghanistan will enter
			 its 142nd month;
		Whereas as of April 30, 2013, a total of 776,055 members
			 of the United States Armed Forces have deployed to Afghanistan and spent most
			 of their tour there;
		Whereas in June 2011, President Barack Obama announced his
			 plan to begin the withdrawal of United States troops from Afghanistan, changing
			 the mission from one of combat to one of support;
		Whereas the number of members of the United States Armed
			 Forces in Afghanistan, which peaked at about 100,000 in June 2011, was reduced
			 to a pre-surge level of about 66,000 as of September 20, 2012;
		Whereas currently roughly 64,000 members of the United
			 States Armed Forces are serving in Afghanistan;
		Whereas levels of members of the United States Armed
			 Forces are expected to fall to 34,000 by February 2014, with the bulk of that
			 drawdown to take place in the winter of 2013 to 2014;
		Whereas the United States has depended upon the service
			 and sacrifices of generations of courageous citizens to protect and uphold the
			 Nation’s ideals;
		Whereas the people of the United States and Congress have
			 a responsibility to support the troops that have been sent into harm’s way,
			 making all efforts necessary to bring them home safely and
			 expeditiously;
		Whereas Army Sergeant Bowe Robert Bergdahl of Hailey,
			 Idaho, the only known United States Prisoner of War, was taken captive on June
			 30, 2009, and still remains in Afghanistan; and
		Whereas the creed Leave No Man Behind has
			 long been part of the spirit and culture of the United States Armed Forces:
			 Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that before the United States ends its commitment in
			 Afghanistan and United States involvement in the conflict draws to a close, the
			 Nation needs to ensure no one is left behind and all members of the United
			 States Armed Forces are accounted for.
		
